DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Examiner’s Comments

The examiner notes the examiner’s comments made in the NOA filed 3-29-2021 describing the difference between the multi resolution audio processing as disclosed by the prior art, and the partitioned grid as claimed by claim 1 in parent application 16607472.  
The claimed grid is read as enabled by the specification as described in said examiner’s comments in the NOA filed 3-29-2021 in parent application 16607472.
The examiner notes ‘grid’ as characterized in depending claims is a collection of data as enabled by the specification as implemented by the system architecture in figs. 1 and 9.

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The following claims are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11082790. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent recites the method of rendering audio objects, comprising: 

selecting, with at least one processor (the means to select the grid as recited in the patent claim 1  is the processor), a grid from a plurality of grids based on an apparent size of an audio object (the grids are based on / correspond to virtual sound sources each of which has has respective speaker gains as recited in claim 1 of the patent, where speaker gains of audio sources are by definition apparent sizes of the audio object/source)  , 
each of the plurality of grids partitioning a listening environment into cells (per the partitioning steps in claim 1 of the patent), 
wherein each cell in each grid specifies at least one virtual sound source (per the first nd second sound sources as recited in patent claim 1); and 
rendering, with the at least one processor, the audio object in the listening environment based on the selected grid (rendering based on the grids which are based on the listening environment/space as per the claim 1 of the patent) .


Allowable Subject Matter

Claims 14-39, would be allowable over the prior art of record assuming the double patenting rejection is overcome with a terminal disclaimer.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
September 27, 2022